
	

114 HR 600 IH: Cider Industry Deserves Equal Regulation Act
U.S. House of Representatives
2015-01-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 600
		IN THE HOUSE OF REPRESENTATIVES
		
			January 28, 2015
			Mr. Blumenauer (for himself and Mr. Collins of New York) introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to modify the taxation of hard cider.
	
	
 1.Short titleThis Act may be cited as the Cider Industry Deserves Equal Regulation Act or the CIDER Act. 2.Modification of hard cider definition (a)In generalSection 5041 of the Internal Revenue Code of 1986 is amended by adding at the end the following new subsection:
				
 (g)Hard ciderFor purposes of this section, the term hard cider means any wine— (1)the carbonation level of which does not exceed 6.4 grams per liter,
 (2)which is derived primarily from apples, apple juice concentrate and water, pears, or pear juice concentrate and water,
 (3)which contains no fruit product or fruit flavoring other than apple or pear, and (4)which contains at least one-half of 1 percent and less than 8.5 percent alcohol by volume..
 (b)Conforming amendmentParagraph (6) of section 5041(b) of such Code is amended by striking which is a still wine and all that follows through alcohol by volume. (c)Effective dateThe amendments made by this section shall apply to wine removed after December 31, 2015.
			
